317 P.2d 766 (1957)
Edd ALBERT and Mary Kolarik, Plaintiffs in Error,
v.
William CARD, Executor of the Estate of Agnes Albert, deceased, and The Citizens National Bank of Anthony, Kansas, Trustee, Defendants in Error.
No. 37686.
Supreme Court of Oklahoma.
November 5, 1957.
Drennan & Eddy, Medford, for plaintiffs in error.
John M. Amick, Medford, for defendants in error.
PER CURIAM.
This is an attempted appeal by petition in error with case-made attached from the order and decree of the District Court sustaining the decree of distribution of the county court and determining the validity of a provision in the testatrix' will devising property to a trustee to be used for certain charitable purposes. The court's judgment was rendered August 27, 1956. The appellants' motion for new trial was overruled September 21, 1956. The case-made was settled by the trial judge on December 21, 1956. It was not until January 30, 1957, that the petition in error with case-made attached was filed in this court, some 39 *767 days after the case-made was settled. Our statute requires that proceedings be commenced within 20 days from the date the case-made is settled. 12 Ohio St. 1955 Supp. § 972. It is apparent that this court is without jurisdiction to review the appeal.
Although no motion to dismiss has been filed, it is the duty of this court to examine into its jurisdiction in each case, and if it is without jurisdiction, to dismiss the appeal. Video Independent Theatres, Inc. v. Walker, Okl., 308 P.2d 958.
Appeal dismissed.
WELCH, C.J., CORN, V.C.J., and HALLEY, WILLIAMS, BLACKBIRD, JACKSON and CARLILE, JJ., concur.
The Court acknowledges the aid of the Supreme Court Commissioner in the preparation of this opinion. After a tentative opinion was written by Commissioner James H. Nease, the cause was assigned to a Justice of this Court for examination and report to the Court. Thereafter, upon report and consideration in conference, the foregoing opinion was adopted by the Court.